Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 5/18/21 have been fully considered but they are not persuasive. 
Applicant argues
Although the terminal post 19 arguably spread out, such spreading out does not provide mechanical fastening for element 11, but for rather the intermediate socket 17. In addition, the pins 15 and the terminal posts 19 form different elements, i.e. not "a contact element which has metallic spring elements" (Applicant’s remarks of 5/18/22, p. 9).

In the non-final office action dated 1/18/22, the Examiner found the “at least one component” to be the combination of elements 11 and 17 of Lockhart (US 3,880,493), an integrated circuit package mounted into an intermediate socket.  Element 19 which reads on the claimed “contact element” and is include on the housing back of the at least one component as shown clearly in fig. 2.  This element 19 does provide mechanical fastening because element 13 of Lockhart is retained between elements 23 and 25 of the contacting plate 13.  Since the claim 1 requires “a contact element which has metallic spring elements,” element 19 which reads on the contact element must include the metallic spring elements.  The Examiner finds the two bulging outward portions of element 19 to be the claimed spring elements.
Claim Interpretation
The phrase “at least one switching device” is understood based upon the disclosure as “at  least one electrical component.”  See Para. [0003] of the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contact elements (claim 13) and the holes (claim 13) must be shown or the feature(s) canceled from the claim(s).  (Note: the figures show a single contact element in a single hole). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	The specification for example at para. [0040] states “[a]t least one embodiment of the present invention is also directed to a contact element for electrical contacting between an electrical component and a contacting plate, wherein the contact elements are formed as contact pins and are fastened in the backplane” (emphasis added).   The sentence first has “a contact element,” which is singular and then has “contact elements,” which are plural.  Should this be “contact element” or “contact elements”?
b.	The specification at para. [0043] states “[f]or the connection of the contact elements that are arranged on the housing back of a component or switching device, holes are provided in the contacting plate, so that a contact element can be led through the hole by metallic spring elements spreading out behind the backplane and can be anchored by the spreading out of the metallic spring elements” (emphasis added).  The sentence first has “a contact elements,” which are plural and then has “contact element,” which is singular.  Should this be “contact element” or “contact elements”?
c.	The specification at para. [0046] states “[f]igure 1 shows a component 1, for example a switching device, with a contact element 2 attached to the rear side, preferably with a movable contact spring, before mounting in the contacting plate 3. The component 1 may be electrically and mechanically connected to the contacting plate 3 by way of the contact elements 2” (emphasis added).  The sentences first has “a contact element,” which is singular and then has “contact elements,” which are plural.  Should this be “contact element” or “contact elements”?
d.	The specification at para. [0048] states “[f]igure 2 shows the component 1, for example a switching device, with a contact element 2 attached to the rear side, after mounting in the contacting plate 3. The component 1 may be electrically and mechanically connected to the contacting plate 3 by way of the contact elements 2” (emphasis added).  The sentences first has “a contact element,” which is singular and then has “contact elements,” which are plural.  Should this be “contact element” or “contact elements”?New PCT National Phase Application Docket No. 32860-003258-US-NP 
Can the specification be reviewed for inconsistencies such as theses four (4) examples above.
Appropriate correction is required.
Claim Objections
Claims 1-5, 8-10, and 19-21 are objected to because of the following informalities:
a.	Claim 1, line 10, “the component” should be “the at least one component”;
b.	Claim 8, line 3, “surface a” should be “surface”; and
c.	Claim 19, lines 1-2, “the at least one component” should be “the at least one electrical component”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 requires “a surface [] of the contacting plate directly contacts a surface of the housing back.”  First the term “directly” does not appear anywhere in the specification.  Second, the drawings do not provide enough detail to know whether the Applicant was in possession of “a surface [] of the contacting plate directly contacts a surface of the housing back” when the application was originally filed.  While the specification states at para. [0026] that “a thermal connection for the removal of heat is formed between the contacting plate and the housing back of the at least one component” there is no mention of “a surface [] of the contacting plate directly contacts a surface of the housing back.” That this thermal connection be performed by an intermediate element such as the disclosed “contact element.”
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-10, 15, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, lines 5-10 requires “a contact element which has metallic spring elements that spread out and which form an electrical contact and a mechanical fastener that mechanically fastens the contact plate to the at least one component and forms an electrical contact between the contacting plate and the housing back of the at least one component when the component and the contacting plate are connected.”  Does this mean that the “contact element” has “metallic spring elements” and the “metallic spring elements” form “an electrical contact and a mechanical fastener”; or does this mean that the “contact element” has “metallic spring elements” and “a mechanical fastener” (note: there is a configuration with a separate mechanical fastener is supported in para. [0048] of the specification by “a screw connection is for example possible”).  Applicant indicated during an interview that the “contact element” forms the electrical contact and the mechanical fastener;
b.	Claim 1, lines 5-9 requires “a contact element . . . forms an electrical contact between the contacting plate and the housing back of the at least one component.”   Does this mean that there is electrical connection between the contact plate and the housing back by means of the contact element (as if the housing back is made of an electrically conductive material which is not anywhere disclosed and if the housing back is made of an electrically conductive material, this would essence electrically short all of the contact elements of each of the at least one component to a single electrical potential), or is the contact element positioned at the housing back to make electrical contact between the contacting plate and the at least one component at the housing back of the at least one component?  For examination purposes, “the housing back” is understood as referring to the location of the contact element”;
c.	Claim 15, lines 9-10 require “ a metallic spring element disposed on a contact element.” Based upon para. [0047] of the specification, Applicant discloses “a contact element 2 having metallic spring elements.”  The Examiner’s understands that the contact element includes the metallic spring element.  If the contact element includes the metallic spring element, then how can the metallic spring element be disposed on the contact element when the metallic spring element is a portion of the contact element?
d.	Claim 21 requires “the metallic spring elements are formed directly on the contact element” and Claim 1, lines 5-6 requires “a contact element which has metallic spring elements.”  If the contact element includes the metallic spring element, then how can the metallic spring element be formed directly on the contact element when the metallic spring element is a portion of the contact element?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockhart (US 3,880,493).
With respect to Claim 1, Lockhart teaches a system comprising: at least one component (fig. 2, 11,17); and a contacting plate (13) for creation of an electrical connection to the at least one component, the at least one component including a housing back (fig. 2, bottom of 17), opposite (“opposite” is understood as “facing”) the contact plate, and a contact element (19) which has metallic spring (col. 2, l. 68) elements that spread out (see fig. 2)  and which form an electrical contact (col. 2, ll. 62-63) and a mechanical fastener (see fig. 2) that mechanically fastens the contact plate to the at least one component and forms an electrical contact (see 35 USC 112 rejection above, “the housing back” is understood as referring to the location of the contact element) between the contacting plate and the housing back of the at least one component when the component and the contacting plate are connected.  
With respect to Claims 2 and 9, Lockhart further teaches a thermal connection (electrical connection do transmit heat making the connection also a thermal connection, the instant application does not disclose any separate thermal connection from the electrical connection, and it appears that the same connection provides for electrical, mechanical and thermal connections) for removal of heat is formed between the contacting plate and the housing back of the at least one component (claim 2) and the contact elements with a flexible pressing-in zone (see fig. 2, 19 presses together to fit through 21) are formed on the housing back of the at least one component (claim 9).  
With respect to Claim 21, Lockhart further teaches the metallic spring elements are formed directly on (see fig. 2, see 35 USC 112b rejection above) the contact element.
 	With respect to Claim 15, Lockhart teaches a method of creating an electrical connection (see fig. 2) between a contacting plate (13) and at least one electrical component (11,17), comprising: orienting (see fig. (see fig. 2) the at least one electrical component with a housing back (bottom of 17), of the at least one electrical component, toward (see fig. 2) the contacting plate; arranging a contact element (19) for electrical contacting (see fig. 2) between the contacting plate and the housing back of the at least one electrical component, and producing an electrical (col. 2, ll. 62-63) and mechanical (see fig. 2) (see fig. 2) between the electrical component and the contacting plate by joining together (see fig. 2) the at least one electrical component and the contacting plate by inserting a metallic spring (col. 2, l. 68) element (fig. 2, portion of 19 below 25) disposed on a contact element (portion of 19 above 25) extending (see fig. 2) from the at least one electrical component through (see fig. 2) the contacting plate and retaining the metallic spring element against a rear surface (fig. 2, bottom of 25) of the contacting plate that faces away (fig. 2, 25 faces away from 11,17) from the at least one electrical component.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5, 19, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lockhart (US 3,880,493).
With respect to Claims 3 and 19, Lockhart discloses the at least one component is electrically connected (see fig. 2) to the contacting plate.  Lockhart fails to disclose a switching cabinet and the at least one component is electrically connected to the switching cabinet via (see 35 USC 112b rejection above) the contacting plate.  Admitted prior art is taken that a switching cabinet and the at least one component is electrically connected to the switching cabinet via the contacting plate is well-known in the art (since the applicant’s transverse of the rejection does not specifically address the examiner’s assertion of official notice, the transverse is not adequate and is taken as admitted prior art.  MPEP 2144.03).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate of Lockhart with a well-known switching cabinet in order to provide environment protection and safety from operators for the components within the switching housing.  Further it is well known for the contacting plate to have the desired electrical interconnect circuitry for proper operation of the components within the switching housing.
With respect to Claims 4, 5 and 20, Lockhart further teaches the contacting plate is at least partially produced in an additive manufacturing process (“additive manufacturing process” is a product by process limitation in which only the structure of the process; a pad 25 is required to be shown) (claims 4 and 20) and the additive manufacturing process (“additive manufacturing process”, “printing” and “jetting” are product by process limitations in which only the structure of the process is required to be shown) is a dispensing printing or a jetting of conductor tracks (25) (claim 5).
Claims 4, 5, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lockhart (US 3,880,493) and Pahl (US 9,035,189).
Lockhart further teaches the contacting plate is at least partially produced in an additive manufacturing process (“additive manufacturing process” is a product by process limitation in which only the structure; a pad 25 is required to be shown) (claims 4 and 20) and the additive manufacturing process (“additive manufacturing process”, “printing” and “jetting” are product by process limitations in which only the structure is a dispensing printing or a jetting of conductor tracks (25) (claim 5).  Lockhart fails to specifically disclose the contacting plate is at least partially produced in an additive manufacturing process (col. 6, l. 36) (claim 4) and the additive manufacturing process is a dispensing printing (col. 6, l. 37) or a jetting (col. 6, l. 38) of conductor tracks (25) (claim 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Lockhart with the additive manufacturing process of Pahl for the purpose of providing a well-known alternate means of adding printed conductor tracks of a conductor plate to form the desired electrical circuitry.
Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lockhart (US 3,880,493) and Schmitz (US 7,713,086).
Lockart discloses the claimed invention including the metallic spring elements (19) spread out behind (fig. 1, below bottom of 13) the contacting plate, wherein the contact element (19) forms an electrical and mechanical contacting on a rear side (fig. 2, bottom of 13) of the contacting plate when the at least one component is inserted.  Lockhart fails to disclose a surface of the contacting plate directly contacts a surface of the housing back.  Schmitz teaches a surface (fig. 4, top of 50 against bottom of 30) of the contacting plate (50) directly contacts (see fig. 4) a surface (fig. 4, bottom of 30 against top of 50) of the housing back (fig. 4, bottom of 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lockhart with the directly contacting of Schmitz for the purpose of making sure that “the inserted state of the component 30 in the plate 50 is secured” (col. 5, ll. 12-13). 
Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lockhart (US 3,880,493) and Inoue (JP 10-58648).
Lockhart teaches a method for producing a contacting plate (fig. 2, 13) for an electrical connection (see fig. 2) to at least one switching device (11,17, see claim interpretation above) (“for producing . . .” is functional language which is not positively claiming this limitation).  Lockhart fails to disclose the method comprising: pressing contact elements into holes formed in the contacting plate; and at least partially producing the contacting plate in an additive manufacturing process, wherein the contact elements are pressed into the holes of the contacting plate before the additive manufacturing process.  Inoue teaches the method comprising: pressing (¶[0012], inserting a member having a protrusion) contact elements (11, ¶[0015], “projecting members 11”) into holes (31, ¶[0015], “through-holes 31”) formed in the contacting plate; and at least partially producing the contacting plate in an additive manufacturing process (¶[0012], “printing the paste”), wherein the contact elements are pressed into the holes of the contacting plate before (¶[0012], “Before printing the paste, by inserting a member having a protrusion”) the additive manufacturing process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lockhart with the additive manufacturing process of Inoue for the purpose of providing a reliable means of installing electrical components while preventing short circuits (¶[0002]).  
Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Lockhart (US 3,880,493), Inoue (JP 10-58648) and Pahl (US 9,035,189).
Lockhart discloses the claimed invention including conductor tracks (25).  Inoue teaches dispensing printing (¶[0012], “printing the paste”).  Lockhart and Inoue fail to disclose the additive manufacturing process is carried out as at least one of dispensing printing or jetting of conductor tracks.  Pahl teaches the additive manufacturing process is carried out as at least one of dispensing printing (col 6, l. 37) or jetting (col. 6, l. 38) of conductor tracks.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lockhart with the additive manufacturing process of Pahl for the purpose of providing a well-known alternate means of adding printed conductor tracks of a conductor plate to form the desired electrical circuitry.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2018/233768 discloses placing a contact element into a hole prior while dispensing a printed conductor track.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  5/25/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835